Lewis, J.
An extraordinary motion for a new trial was made by the defendant on the ground of the following newly discovered evidence, to wit: that a certain marriage contract, which was essential to plaintiff’s recovery, was executed and delivered on Sunday. Under the ruling of this court in the case of Hayden v. Mitchell, decided this day (ante 431), such a contract was not void because of its execution and delivery on Sunday. The newly discovered evidence, therefore, being immaterial, there was no error in the judgment of the court overruling the motion.

Judgment affirmed.


All the Justices concurring.